Citation Nr: 1230552	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-16 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for peripheral vascular disease (PVD), right lower extremity.

2.  Entitlement to an initial compensable rating for PVD, left lower extremity.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to service connection for postoperative residuals of colorectal cancer due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1966.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  A September 2005 rating decision, in pertinent part, established service connection for PVD of the right and left lower extremities, both of which were evaluated as noncompensable (zero percent disabling), effective in April 2005.  The decision also denied a TDIU.  A September 2010 rating decision denied entitlement to service connection for postoperative residuals of colorectal cancer.  The Veteran perfected separate appeals of those determinations.  The Board has consolidated the colorectal cancer claim with the claims earlier appealed to the Board.  See BVA Directive 8430, paragraph 14.

The record reflects the Veteran, as he requested, was scheduled for a hearing before personnel at the RO in August 2006 regarding this appeal.  He failed to report for this hearing, however, and did not request that it be rescheduled.  Accordingly, his hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.702(d) (2011).  The Veteran also requested a local hearing as part of his appeal of the colorectal cancer claim, but he cancelled the hearing in March 2012 and requested that his appeal be certified to the Board.

In a decision dated in October 2011, the Board denied the Veteran's appeal related to the initial rating of the PVD and denial of a TDIU, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In May 2012, the Veteran, through his attorney, and the Secretary of Veterans Affairs (Secretary), submitted a Joint Motion For Remand (JMR).  In an Order also dated in May 2012, the Court granted the Motion, vacated the October 2011 Board decision in part, and remanded the case to the Board for further appellate review consistent with the JMR.

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.


FINDINGS OF FACT

1.  The Veteran's service-connected PVD, right lower extremity, is not manifested by arterial claudication on walking 20 to 100 yards or more than 100 yards and decreased pulses.  Neither is the ankle/brachial index (ABI) less than 1.0.

2.  The Veteran's service-connected PVD, left lower extremity is not manifested by arterial claudication.  on walking 20 to 100 yards or more than 100 yards and decreased pulses.  Neither is the ABI less than 1.0.

3.  The preponderance of the evidence shows the Veteran is not unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.

4.  The Veteran's colorectal cancer did not have its clinical onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the Veteran's service-connected PVD, right lower extremity, are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.10, 4.31, 4.104, Diagnostic Code (DC) 7114 (2011).

2.  The criteria for an initial compensable rating for the Veteran's service-connected PVD, left lower extremity, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.10, 4.31, 4.104, DC 7114.

3.  The criteria for assignment of a TDIU due to service-connected disabilities are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.159 , 3.340, 4.16.

4.  Colorectal cancer was not incurred in active service, nor may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) and (e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for the Veteran's service-connected bilateral lower extremity PVD, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements, as related to those claims, would serve no useful purpose.

As concerns the TDIU claim, the requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the September 2005 rating decision, VA notified the Veteran in June 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While the June 2005 letter was time-compliant, see 38 C.F.R. § 3.159(b), it was not fully content-compliant, as it did not inform the Veteran how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This deficiency was cured by a March 2006 letter.  Further, the claim was reviewed on a de novo basis as shown in the May 2006 statement of the case (SOC).  Thus, the timing deficiency as to that part of the VCAA notice was cured.

The Board finds no prejudice as a result of the initial content deficiency, as the rating decision and SOC provided full reasons and bases for why the claim was denied.  Further, as noted in the Introduction, this case has also been reviewed by the Court where the Veteran had the assistance of counsel.  There is no record of any specific assertions of prejudice by the Veteran, and the evidence shows the Veteran is aware of what is required to prove his TDIU claim.  Thus, the original content error was rendered harmless.

As concerns the colorectal cancer claim, a February 2010 RO letter provided timely and comprehensive VCAA notice, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are assigned in the event service connection is granted.  See id.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts there is additional evidence to be obtained.  Further, the Veteran informed the Board in July 2012 that he had no further evidence to submit or request on either claim.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307(a), 3.309(a).  Further, if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases identified by the Secretary shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 232- 243 (Nov. 2, 1999).

A veteran who, during active military, naval, or air service, served in Vietnam during the Vietnam era, which is the case with the Veteran, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) and the "Veterans Education and Benefits Expansion Act of 2001," Pub L. No. 107-103, 115 Stat. 976 (2001).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The service treatment records contain no entries related to complaints of or treatment for colon- or rectal-related symptoms.  The August 1966 Report Of Medical Examination For Separation notes the Veteran's abdomen and viscera were assessed as normal.  He was deemed physically fit for separation from active service.  There is no evidence the Veteran's colorectal cancer manifested at least to a compensable degree within one year of his separation.  VA outpatient records note the Veteran was diagnosed with colorectal cancer in November 2009.

Service treatment records and the Veteran's DD Form 214 reflect he served in Vietnam from at least May to September 1966.  The DD Form 214 also reflects the Veteran was awarded the Combat Infantry Badge.  The Veteran indicated in his notice of disagreement that he basis his claim of entitlement to service connection on his presumed exposure to herbicides during his service in Vietnam.

Colorectal cancer is not among the cancers the Secretary has identified as associated with herbicide exposure.  38 C.F.R. § 3.309(e).  In fact, the Secretary has specifically determined the existing evidence does not warrant a presumption of service connection for colorectal cancer based on exposure to herbicides in Vietnam.  See 75 Fed. Reg. 32,540, 32,541 (June 2010).

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for a disease not presumed connected to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see also Stefl v. Nicholson, 21 Vet. App. 120   (2007).  Thus, the presumption is not the sole method by which a claimant may show causation, and thereby establish service connection.

The Veteran has not submitted or cited the Board to any evidence which might serve to show a causal connection between his colorectal cancer and his exposure to herbicides.  Hence, the Board infers the Veteran's relies solely on the evidence of record.  In light of the fact the evidence of record shows the Veteran's colorectal cancer manifested decades after his separation from active service, there is no factual basis for presumptive service connection as a chronic disease.  38 C.F.R. § 3.309(a).  Since the Secretary has specifically determined colorectal cancer is not deemed associated with exposure to herbicides, neither is there a basis for presumptive service connection due to herbicide exposure.  38 C.F.R. § 3.309(e).  There is no evidence of direct causation, that is, no evidence of a causal connection between the Veteran's colorectal cancer and his active service.  Thus, the Board is constrained to find the preponderance of the evidence is against service connection on a direct basis as well.  38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PVD of the lower extremities.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

The history of the appeal is set forth in the Introduction part of this decision.  The September 2005 rating decision assigned the Veteran's initial rating for the bilateral PVD under DC 7114.  See 38 C.F.R. § 4.104.  Those criteria provide that  claudication on walking more than 100 yards, and: diminished peripheral pulses or ankle/brachia index of 0.9 or less warrant a 20 percent rating.  Claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and: trophic changes (thin skin, absence of hair, dystrophic nails); or, ABI of 0.7 or less warrant a 40 percent rating.  A 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and: either persistent coldness of the extremity or ABI of 0.5 or less.  A 100 percent rating is warranted for ischemic limb pain at rest, and: either deep ischemic ulcers or ABI of 0.4 or less.  Id.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In the JMR, the parties agreed the October 2011 Board decision did not adequately discuss why the Veteran's PVD did not meet or approximate the criteria for a compensable rating despite notations in October and December 2010 VA examinations that the Veteran had a history of claudication with pain while walking 25 to 100 yards as well as trophic changes (absent hair), and the extremities were cool on examination; and, the Veteran walked with a limping gait.

A June 2005 diabetes mellitus examination report reflects the examiner noted the Veteran's arterial pulses appeared decreased.  The August 2005 general examination report reflects physical examination revealed the Veteran's gait as steady, and he used no aid for ambulation.  There were hyperpigmented spotty areas on both legs, and peripheral pulses were present and adequate bilaterally.  The August 2005 arteries examination report noted the notation in the June 2005 diabetes examination report.  The report reflects the Veteran complained of hair loss on both legs over the prior three years as well as numbness, tingling, and nocturnal cramps.  The Veteran reported further that he walked 30 minutes a day, and he had noticed some leg pain on walking which was relieved by rest.  The examiner noted that the equipment required to measure the ABI was not available at the facility where the examination was conducted.  Physical examination revealed the absence of hair on both lower extremities with adequate temperature and color.  There was no evidence of trophic changes or ulcers, and pedal pulses were 2+ bilaterally.

The objective findings on clinical examination show the Veteran's PVD did not more nearly approximate a compensable rating, as neither diminished peripheral pulses nor claudication on walking for the required distance was shown.  The report notes the Veteran's report of some pain on walking, but the Veteran did not provide the distance at which the pain occurred or clearly distinguish between pain and claudication.  Parenthetically, the parties agreed in the JMR that claudication means essentially limping.  As noted earlier, the August 2005 general examination report noted the Veteran's gait was steady, and his pulses were adequate bilaterally.  Although the arteries examiner noted there was no equipment to establish the Veteran's ABI, the examiner gave no indication that the other objective findings indicated the prospect the Veteran's ABI would have been 0.9 or less.

The August 2005 arteries examination report (Volume 1) also noted the absence of hair on both lower extremities and also the absence of trophic changes.  These findings appear contradictory, being as the rating criteria include the absence of hair as one of the examples of trophic changes.  See 38 C.F.R. § 4.104, DC 7114 (criteria for a 20 percent rating).  The examiner did not explain or clarify the apparent contradiction.  Nonetheless, the Board finds no basis on which to award the Veteran a compensable rating on the basis of reasonable doubt, for the examination findings did not reveal claudication on walking between 25 and 100 yards on a level grade at 2 mph.  Both symptoms must be present.  DC 7114.  Further, neither is there any evidence to indicate the Veteran's ABI may have been 0.9 or lower.  Thus, the Board finds the Veteran's bilateral PVD more nearly approximated the assigned noncompensable rating as of the August 2005 arteries examination.  Id.

The Board notes a March 2006 outpatient entry notes physical examination revealed no skin discoloration.  A July 2008 Doppler study revealed the Veteran's ABI was 1.0 bilaterally.  A March 2010 outpatient entry notes the Veteran's skin was of normal color and was warm.

The October 2010 arteries examination report reflects the examiner conducted a review of the claims file as part of the examination.  The Veteran reported he had symptoms of bilateral leg numbness and a feeling of heaviness that limited his ability to do prolonged walking or standing.  The Veteran also reported he had recently developed severe leg cramps during night hours, and that his medication had provided only fair relief.  The examination report also notes a reported history of claudication on walking 25 to 100 yards, and that rest provided relief.  The Veteran also reported coldness and edema.  Physical examination of the lower extremities revealed their color as white; peripheral pulses were decreased; and, there was absence of hair.  The ABI was 1.0 bilaterally.

As earlier noted, the JMR reflects the discussion of the examination findings in the October 2011 Board decision was insufficient.  The Board notes the objective findings of trophic changes, decreased pulses, and cool temperature, of the bilateral lower extremity.  The ABI of the Veteran's lower extremities was specifically noted to be 1.0.  Thus, there is no factual basis for a compensable rating solely on the basis of the ABI.  See DC 7114.  The Board notes that the other objective findings may meet the criteria for a compensable rating if there also is evidence of claudication on walking, which, the JMR also noted as an error in need of further clarification.  First, the initial notation in the examination report of claudication on walking was in the section where the Veteran's reported history was recorded.  The notation of the objective findings on clinical examination do not include claudication on walking at either 25 to 100 yards or at more than 100 yards.  As a result, the RO returned the claims file to the examiner for comment on that area.  The examiner noted in a November 2010 addendum that the October 2010 arteries examination revealed no clinical evidence of claudication was observed during the Veteran's gait examination at 2 mph on level grade in the clinic hallway.

The Board notes the addendum does not reflect at what distance the Veteran was asked to walk during the October 2010 examination.  The Board finds, however, that the omission is not significant, as the examiner noted there was no evidence of claudication.  The distance the Veteran walked would have been significant only had the examiner observed claudication.  In light of these facts, the medical findings did in fact show the Veteran's bilateral PVD continued to more nearly approximated a noncompensable rating as of the October 2010 examination.  A compensable rating was not met or approximated, as the Veteran's ABI was normal at 1.0 bilaterally, and the examiner specifically noted the absence of claudication, which must be present with trophic changes or diminished pulses.  38 C.F.R. § 4.104, DC 7114.

The JMR also reflects the parties agreed the October 2011 Board decision did not adequately discuss why the findings at the December 2010 general examination did not support a compensable rating.  The general examination report reflects the Veteran reported his PVD symptoms were unchanged since the arteries examination two months earlier.  The Veteran reported cramps of the lower extremities bilaterally.  The report notes physical examination revealed the Veteran to have a limping gait and absence of hair on the lower extremities.  On the other hand, the examiner noted the Veteran's skin was normal, the temperature of both lower extremities was warm, and the peripheral pulses were normal.  While the examiner noted the Veteran to have a limping gait, the examiner did not provide any other findings, such as at what distance did the Veteran's limping appear.  Further, the general examination report reflects the examiner specifically deferred to the findings at the October 2010 arteries examination.  The Board has already discussed those findings.  In light of these factors, the Board finds the Veteran's PVD did not more nearly approximate a compensable rating as of the December 2010 general examination, as the objective findings on clinical examination did not include limping on walking either between 25 to 100 yards or at more than 100 yards on a level grade at 2 mph.  The Board also notes the Veteran's frequent reports of leg cramps during night hours, and notes further that the rating criteria do not refer to nighttime cramps but claudication on walking.  Finally, the Board notes that there is no evidence the Veteran's PVD manifested with ischemic limb pain at rest or deep ischemic ulcers at any time during the initial rating period.

In light of all of the above, the Board finds the preponderance of the evidence shows the bilateral PVD to have more nearly approximated a noncompensable rating.  38 C.F.R. § 4.1, 4.31, 4.104, DC 7114.

As earlier noted, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings are permissible.  See Fenderson, 12 Vet. App. 126.   The evidence of record, however, shows that the Veteran's PVD symptoms have remained constant throughout the course of the period on appeal; and, as such, staged ratings are not warranted.  The Board also notes the rating criteria fully describe the symptoms and degree of severity of the Veteran's PVD, which means the Veteran's PVD does not present an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

Individual Unemployability

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service- connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In addition to his diabetic nephropathy and peripheral vascular disease of the bilateral lower extremities, the Veteran is service-connected for diabetes mellitus, evaluated as 20 percent disabling; sensory peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; and, sensory peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling.  His overall combined rating is 60 percent.  See 38 C.F.R. § 4.25.  Although it does not appear at first glance he has the requisite percentage standards for consideration of a TDIU, for the purposes of determining one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology, or a single accident, are to be considered one disability.  38 C.F.R. § 4.16(a).  Here, all of the Veteran's service-connected disabilities are etiologically related to the same etiology; i.e., they are all associated with his diabetes mellitus.  Consequently, he does meet the schedular standards for consideration of a TDIU.  Id.

Despite the foregoing, the record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities. 

Initially, the Board notes that the record reflects the Veteran has not worked since 2005.  With respect to his occupational history, the August 2005 VA general medical examination report noted that he had worked as an industrial mechanic for various companies for a total period of 35 years.  The more recent December 2010 VA examination stated his occupation was that of a sewing machine mechanic. Regardless of his specific job title, both examinations stated that his last employment ended because the company he worked for closed.  In other words, these examination reports indicate it was not due to any disability on the part of the Veteran.

The Board further notes that there is competent medical evidence against the Veteran's TDIU claim.  For example, the August 2005 VA general medical examiner concluded, based on history, findings at physical examination, and studies results, the Veteran was able to obtain and secure a job not requiring prolonged sitting, prolonged standing, prolonged walking, bending, pulling, pushing, lifting weight and/or strenuous repetitive exercising.  Similarly, the December 2010 VA examiner concluded that the Veteran's service-connected disabilities would not render him unemployable.  Based on records, review, history, physical examination, it was the examiner's opinion that the Veteran was able to obtain, perform and secure a substantial gainful occupation requiring a light, sedentary and/or semi-sedentary duty work, in order to obtain and secure financial gainful employment. Examples including administrative job, as clerk, in office work, or answering telephone. 

In view of the foregoing, the Board acknowledges that the Veteran's service-connected disabilities do result in a degree of occupational impairment, and that he would have difficulty finding work, as he is required to have a sedentary or semi-sedentary position.  Nevertheless, this does not change the fact that he is still capable of substantially gainful employment in such a setting.  The Court has held that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough for assignment of a TDIU.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. See Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

For these reasons, the Board finds that the record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, his claim of entitlement to a TDIU must be denied.  38 C.F.R. § 4.16.




	(CONTINUED ON NEXT PAGE)


In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial compensable rating for PVD, right lower extremity, is denied.

Entitlement to an initial compensable rating for PVD, left lower extremity, is denied.

Entitlement to a TDIU due to service-connected disabilities is denied.

Entitlement to service connection for postoperative residuals of colorectal cancer is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


